DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,507,067 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no art of record alone or in combination that teaches a needle steering by shaft manipulation system that includes the recited limitations in claims 20 and 28. The art of record alone or in combination did not teach the recited limitations of a needle steering by shaft manipulation system comprising (Claim 20) a robotic platform having a plurality of degrees of freedom; and a needle gripper configured to be attached to the robotic platform and to grip the needle, the needle gripper comprising a needle driving mechanism configured to provide insertion motion to the needle in a longitudinal direction of the needle, wherein coordinated activation of the robotic platform and the needle driving mechanism results in adjustment of the orientation angle of the needle inside the soft tissue of the subject during insertion motion of the needle in the longitudinal direction, such that the needle traverses a non-linear path within the soft tissue of the subject. The closest .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GEORGE J ULSH/Primary Examiner, Art Unit 3771